SCHEDULE 14A INFORMATION Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of Filed by the Registrant [X] Filed by a Party other than the Registrant [] Check the appropriate box: [X ]Preliminary Proxy Statement []Confidential, for Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) []Definitive Proxy Statement []Definitive Additional Materials []Soliciting Material Pursuant to Sec. 240.14a-12 The Huntington Funds (Name of Registrant as Specified In Its Charter) N/A (Name of Person(s) Filing Proxy Statement, if other than the Registrant) Payment of Filing Fee(Check the appropriate box): [X]No fee required. []Fee computed on table below per Exchange Act Rules 14a-6(i)(4) and 0-11. 1. Title of each class of securities to which transaction applies: 2. Aggregate number of securities to which transaction applies: 3. Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): 4. Proposed maximum aggregate value of transaction: 5. Total fee paid: []Fee paid previously with preliminary proxy materials. []Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously.Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. 1) Amount Previously Paid: 2) Form, Schedule or Registration Statement No.: 3) Filing Party: 4) Date Filed: PRELIMINARY THE HUNTINGTON FUNDS Huntington Tax-Free Money Market Fund Huntington Money Market Fund Huntington Ohio Municipal Money Market Fund Huntington U.S. Treasury Money Market Fund Huntington Dividend Capture Fund Huntington Growth Fund Huntington Income Equity Fund Huntington International Equity Fund Huntington Macro 100 Fund Huntington Mid Corp America Fund Huntington New Economy Fund Huntington Real Strategies Fund Huntington Rotating Markets Fund Huntington Situs Fund Huntington Technical Opportunities Fund Huntington Fixed Income Securities Fund Huntington Intermediate Government Income Fund Huntington Mortgage Securities Fund Huntington Ohio Tax-Free Fund Huntington Short/Intermediate Fixed Income Securities Fund Huntington Balanced Allocation Fund Huntington Conservative Allocation Fund Huntington Growth Allocation Fund Huntington VA Balanced Fund Huntington VA Dividend Capture Fund Huntington VA Growth Fund Huntington VA Income Equity Fund Huntington VA International Equity Fund Huntington VA Macro 100 Fund Huntington VA Mid Corp America Fund Huntington VA New Economy Fund Huntington VA Real Strategies Fund Huntington VA Rotating Markets Fund Huntington VA Situs Fund Huntington VA Mortgage Securities Fund IMPORTANT SHAREHOLDER INFORMATION These materials are for a special meeting of shareholders of The Huntington Funds (the “Special Meeting”) scheduled for January 29, 2010 at 2:00 p.m., Eastern time.
